                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                    IN THE UNITED STATES DISTRICT COURT                        May 24, 2019
                     FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk
                              HOUSTON DIVISION



IN THE MATTER OF THE COMPLAINT             §
OF AMERICAN COMMERCIAL BARGE               §
LINE LLC FOR EXONERATION FROM              §
OR LIMITATION OF LIABILITY                 §
                                           §
and                                        §         CIVIL ACTION NO. H-17-3841
                                           §             (Consolidated With)
IN THE MATTER OF THE COMPLAINT             §         CIVIL ACTION NO. H-18-0072
OF KINDER MORGAN MARINE                    §
SERVICES, LLC, AS OPERATOR AND             §
OWNER OF THE M/V AUSTIN STONE              §
FOR EXONERATION FROM OR                    §
LIMITATION OF LIABILITY                    §



                       MEMORANDUM OPINION AND ORDER


      Christopher Brothers ("Brothers" or "Claimant") filed suit in

Harris County, Texas, against Kinder Morgan Marine Services, LLC

( "KMMS") and American Commercial Barge Line, LLC ( "ACBL") alleging

claims    of    negligence,   negligence       per   se,   and gross   negligence

related    to    alleged   injuries   he       sustained   during   two      separate

incidents while working aboard two KMMS vessels,                the Elmer Stone

and Austin Stone, in 2015 and 2016 respectively. 1              ACBL filed this

limitation of liability action on December 21,                 2017,   seeking to


      1
      See Plaintiff's    First Amended Petition     ("State Court
Petition") , Exhibit B to Kinder Morgan Marine Services, LLC' s
Response in Opposition to Claimant's Motion to Dissolve Limitation
Injunction ("KMMS's Response in Opposition to Dissolve"), Docket
Entry No. 26-2, pp. 2-3; Claimant's Motion to Bifurcate, Docket
Entry No. 23, p. 2 (stating that the 2015 accident occurred on the
Elmer Stone and that the 2016 accident occurred on the Austin
Stone). All docket entry numbers are to Civil Action No. H-17-3841
unless otherwise stated.
limit its liability for injuries Brothers sustained in the 2016

incident. 2    KMMS filed a separate limitation of liability action

seeking to limit its liability to Brothers for his injuries arising

from both the 2015 and 2016 incidents. 3     Brothers filed answers and

claims against KMMS and ACBL in the two limitation actions. 4           The

two limitation actions were consolidated on March 28, 2018. 5          KMMS

filed its answer and claims against ACBL on April 20, 2018, seeking

indemnity and contribution from ACBL for liability it may incur to

Brothers as a result of the 2016 incident. 6      On July 19, 2018, the

court entered an order staying the institution or prosecution of

Brothers'     claims   against   ACBL    except   in   this   action    for

exoneration. 7    On January 22,   2019,   the court entered an Order

staying the institution of prosecution of Brothers' claims against

KMMS except in this action for exoneration. 8      On January 22, 2019,

     2
         Complaint, Docket Entry No. 1.
     3
     See Complaint for Exoneration from or Limitation                   of
Liability, Docket Entry No. 1 in Civil Action No. H-18-0072.
     4
     See Answer and Claims of Claimant Christopher Brothers,
Docket Entry No. 4; Answer and Claims of Claimant Christopher
Brothers, Docket Entry No. 3 in Civil Action No. H-18-0072.
     5
         See Order, Docket Entry No. 11.
     6
      See Answer and Claim [of Claimant Kinder            Morgan   Marine
Services, LLC], Docket Entry No. 13, pp. 5-6.
     7
      0rder Approving Stipulation for Costs and Security for Value
and Directing Issuance of Notice, and Restraining Suits, Docket
Entry No. 20, pp. 2-3.
     8
      0rder for Ad Interim Stipulation and Directing Issuance of
Notice and Restraining Suits, Docket Entry No. 57.

                                   -2-
ACBL filed a claim against KMMS for contribution and indemnity. 9

Brothers recently settled his claims against ACBL, 10 and on May 13,

2019, the court entered a Partial Final Judgment dismissing with

prejudice           Brothers'   action   against   ACBL     and   dismissing   with

prejudice ACBL's claims against KMMS. 11             Because all claims between

Brothers and ACBL have been dismissed,               the court will vacate its

Order of Consolidation and will dismiss Civil Action No. H-17-3841.

     Accordingly,

         (1)    The court's Order of March 28, 2018, consolidating
                Civil Action No.     H-17-3841 and Civil Action
                No. H-18-0072 (Docket Entry No. 11) is VACATED.

     (2)        Pursuant to the Partial Final Judgment (Docket
                Entry No. 96), Civil Action No. H-17-3841 will be
                dismissed. Because many of the live pleadings were
                filed in C.A. No. H-17-3841, the Clerk is ORDERED
                to electronically file duplicate copies of all
                pleadings and orders filed in C.A. No. H-17-3841 in
                C.A. No. H-18-0072.

     Based on the present posture of the case and the stipulations

of Brothers contained in Claimant's Renewed Motion to Dissolve

Limitation Injunction (Docket Entry No. 85) and Claimant's Reply in

Support        of    Claimant's   Renewed   Motion    to    Dissolve   Limitation

Injunction (Docket Entry No. 97) it appears that Claimant's Renewed

Motion to Dissolve Limitation Injunction                   (Docket Entry No.   85)


     9
     American Commercial Barge Line,               LLC's Claim Against Kinder
Morgan, Docket Entry No. 60.
     10
      Joint Motion for Entry of Partial Final Judgment and Motion
to Dismiss, Docket Entry No. 95.
     11
          Partial Final Judgment, Docket Entry No. 96.

                                          -3-
should be   granted    and   Claimant's     Renewed   Motion     to   Bifurcate

(Docket Entry No.     80)   should be denied as moot.          If the parties

agree, they will submit a proposed agreed order by May 31, 2019.

If the parties cannot agree,        KMMS may submit a          letter,   not to

exceed three double-spaced pages, by June 4, 2019, explaining its

position;   and Brothers     may   submit    a   three-page,    double-spaced

letter in response by June 6,        2019.       The court will conduct a

hearing on June 7, 2019, at 2:30p.m., in Courtroom 9-B, 9th Floor,

United States Courthouse, 515 Rusk Avenue, Houston, Texas 77002.

     SIGNED at Houston, Texas, on this the 24th day of May, 2019.




                                                       SIM LAKE
                                             UNITED STATES DISTRICT JUDGE




                                    -4-
